Gunderson, C. J.,
concurring and dissenting:
I would deny the petition for rehearing, in toto, for at least two reasons:
First, as my brothers Springer and Young have noted, the District Attorney originally based his petition for a writ of prohibition, which we summarily denied, on the insupportable legal premise that he is vested with sole control over the Grand Jury— to the exclusion of any District Court judge — and may, therefore, abuse the Grand Jury processes just however he may deem fit.
*471Only in the District Attorney’s petition for rehearing did he begin to retreat from this untenable position, and begin to tender seriously the claim that the District Court should have allowed him notice and an opportunity to be heard before invoking its supervisory powers. Therefore, I suggest it would be appropriate to deny his petition for rehearing on the well established basis that the petition does not, as it should, direct attention to matters of fact or law earlier relied upon but overlooked by this Court. Stanfill v. State, 99 Nev. 500, 501, 665 P.2d 1146, 1147 (1983). To the contrary, the petition for rehearing improperly seeks to argue points heretofore not properly presented and supported, and also inappropriately seeks to reargue points already heard and decided. Id; NRAP 40(c)(1). See also In re Herrmann, 100 Nev. 149, 151, 679 P.2d 246, 247 (1984).
In my opinion, this Court should hold the District Attorney’s office to the same standard of competence which would be imposed upon private attorneys. And, from my experience, I am persuaded this Court would not ordinarily recognize a petition for rehearing that so inadequately, and belatedly, raised issues different from, and at odds with, the theory originally tendered.
Second, assuming we should consider the issue of notice which the District Attorney now so belatedly seeks to raise, I do not think the District Judge needed to notify the District Attorney before initiating án inquiry into the complaints of the police officers and apparent victims, who evidently invoked his assistance in frustration and outrage. I believe the District Judge, acting in his supervisory capacity over the Grand Jury, correctly acted without notice by launching an investigation into the complaints of the police officers that the prosecution had inappropriately manipulated the Grand Jury. The police and the alleged victims have directed attention to ample evidence supporting their concerns, and warranting further inquiry.
The suggestion has been tendered that the District Judge somehow acted unfairly because, before the District Attorney received his copy of the order in the mail, the judge allowed the press access to his order appointing an investigator. I see nothing in this conduct to establish that the District Attorney has been the subject of any unfair imposition. Indeed, in this Court, we follow exactly the same practice as did the District Judge. Upon the filing of a decision, this Court immediately supplies copies to all members of the local capítol press corps; the attorneys commonly receive their copies later, by mail. Of course, an attorney is not prejudiced by this practice because, so long as a matter is pending — as it is, until all avenues of review are ended — he or she has no right to comment publicly in any way which may prejudice *472the administration of justice. SCR 177; Williams v. State, 103 Nev. 106, 734 P.2d 700 (1987).
It is only because the particular District Attorney involved in this case has so often previously been allowed to ignore the rules of professional conduct — by repeatedly calling illicit press conferences, and repeatedly commenting on pending litigation — that anyone can imagine he was victimized because the press received copies of the order before he did. Apparently, some notion exists that the District Attorney has a prescriptive right to disregard the rules of professional conduct, and that, if he had received a copy of the District Judge’s decision before members of the press did, he could have prepared better for his improper commentaries to media representatives.
In any case, the cavil is beside the point. I believe that the irregularities identified by the police and the alleged victims fully warrant the inquiry ordered by the District Judge. For me, it is hard to believe that the District Attorney has not heretofore known of, and approved, the conduct of his deputy. If he did not know previously, the District Attorney certainly learned of his deputy’s actions during the course of these proceedings; however, attempts to defeat the concerns of the police have continued. Never has the District Attorney offered to go back and properly present to the Grand Jury the evidence assembled by the police, which was withheld from the Grand Jury, while, at the same time, other evidence of an inappropriate character was presented to defeat their case. I cannot imagine what excuse can be tendered to any substitute judge that would inspire belief in the District Attorney’s current readiness to prosecute the case properly, after all that has heretofore been done to undercut a correct prosecution.
Nonetheless, since I feel inquiry into the complaints tendered by the police must now move forward, I cast my vote in support of the action designated by Justices Springer and Young, thereby allowing the District Attorney an opportunity to vindicate the unusual prosecutorial techniques of his office, if he can.
In conclusion, I note it is no longer acceptable to ignore the complaints of women concerning sexual attacks, by the comfortable intonation of the notion that, by their prior sexual conduct, they have “asked for it,” and have rendered themselves outlaws, beyond the protections of judicial process.1 The flow of history *473and precedent supports the Reno law enforcement officers’ perspective of this matter. The difference between the views of the police, and the views of those who have guided the “prosecution,” appear to me to lie at the heart of the current dispute.

It is noteworthy that legislatures in other states have expressly provided for the application of rape shield statutes to grand jury proceedings, see Mass. Ann. Laws ch. 233, § 21B (Law. Co-op 1983), and preliminary hearings, see Alaska Stat. § 12.45.045 (1985); N.J. Stat. Ann. § 2A: 84A-32.1-.3 (1976); Va. Code Ann. § 18.2-67.7 (1981). Other courts, in the absence of an express statutory provision, have excluded evidence of prior *473sexual conduct in the preliminary hearing context under the rape shield statute, see People v. Jordan, 191 Cal.Rptr. 218 (Cal.Ct.App. 1983), or general evidentiary principles, see People v. Makela, 383 N.W.2d 270 (Mich.Ct.App. 1985).